- provide by MZ Technologies UNITED MICROELECTRONICS CORPORATION AND SUBSIDIARIES CONSOLIDATED FINANCIAL STATEMENTS WITH REPORT OF INDEPENDENT ACCOUNTANTS FOR THE NINE-MONTH PERIODS ENDED SEPTEMBER 30, 2 Address: No. 3 Li-Hsin Road II, Hsinchu Science Park, Hsinchu City, Taiwan, R.O.C. Telephone: 886-3-578-2258 The reader is advised that these consolidated financial statements have been prepared originally in Chinese. In the event of a conflict between these financial statements and the original Chinese version or difference in interpretation between the two versions, the Chinese language financial statements shall prevail. 1 REVIEW REPORT OF INDEPENDENT ACCOUNTANTS English Translation of a Report Originally Issued in Chinese To United Microelectronics Corporation We have reviewed the accompanying consolidated balance sheets of United Microelectronics Corporation and subsidiaries (the “Company”) as of September 30, 2011 and 2010, and the related consolidated statements of income and cash flows for the nine-month periods ended September 30, 2011 and 2010. These consolidated financial statements are the responsibility of the Company’s management. Our responsibility is to issue the review report based on our reviews. As described in Note 3(7) to the consolidated financial state ments, certain long-term investments were accounted for under the equity method based on the financial statements as of September 30, 2011 and 2010 of the investees, which were reviewed by the other independent accountants. Our review, insofar as it related to the investment income amounted to NT$412 million and NT$200 million, which represented 4.50% and 1.09% of the consolidated income from continuing operations before income tax for the nine-month periods ended September 30, 2011 and 2010, respectively, and the related long-term investment balances of NT$3,923 million and NT$4,742 million, which represented 1.41% and 1.78% of the total consolidated assets as of September 30, 2011 and 2010, respectively, are based solely on the reports of the other independent accountants. We conducted our reviews in accordance with the Statements of Auditing Standards No. 36, “Review of Financial Statements” of the Republic of China. A review is limited primarily to applying analytical procedures to financial data and making inquiries of persons responsible for financial and accounting matters. It is substantially less in scope than an audit conducted in accordance with generally accepted auditing standards, the objective of which is the expression of an opinion regarding the consolidated financial statements taken as a whole. Accordingly, we do not express such an opinion. Based on our reviews and the reports of the other independent accountants, we are not aware of any material modifications or adjustments that should be made to the consolidated financial statements referred to above in order for them to be in conformity with requirements of the order VI- 0960064020 issued by Financial Supervisory Commission, Executive Yuan, Guidelines Governing the Preparation of Financial Reports by Securities Issuers and accounting principles generally accepted in the Republic of China. As described in Note 2 to the consolidated financial statements, effective from January 1, 2011, the Company has adopted the third revision of the Statement of Financial Accounting Standards No. 34, “ Financial Instruments: Recognition and Measurement”, and the newly issued Statement of Financial Accounting Standards No. 41, “Operating Segments” of the Republic of China. ERNST & YOUNG CERTIFIED PUBLIC ACCOUNTANTS Taipei, Taiwan Republic of China October 19, 2011 Notice to Readers The accompanying unaudited consolidated financial statements are intended only to present the consolidated financial position, results of operations and cash flows in accordance with accounting principles and practices generally accepted in the Republic of China and not those of any other jurisdictions. The standards, procedures and practices to review such consolidated financial statements are those generally accepted and applied in the Republic of China. 2 English Translation of Consolidated Financial Statements Originally Issued in Chinese UNITED MICROELECTRONICS CORPORATION AND SUBSIDIARIES UNAUDITED CONSOLIDATED BALANCE SHEETS September 30, 2011 and 2010 (Expressed in Thousands of New Taiwan Dollars) As of September 30, As of September 30, Assets Notes 2011 2010 Liabilities and Stockholders' Equity Notes 2011 2010 Current assets Current liabilities Cash and cash equivalents 3(1) $ 50,032,948 $ 52,928,400 Short-term loans 3(11) $ 7,921,420 $ 4,136,533 Financial assets at fair value through profit or loss, current 3(2) 719,764 1,443,175 Financial liabilities at fair value through profit or loss, current 3(12) 1,201,270 1,987,590 Available-for-sale financial assets, current 3(5) 5,688,593 6,741,576 Notes and accounts payable 6,931,852 7,101,771 Notes receivable 1, 2 78,552 104,428 Income tax payable 1,151,987 1,081,597 Accounts receivable, net 1, 2, 3(3) 16,545,916 19,745,549 Accrued expenses 9,263,293 9,929,872 Accounts receivable-related parties, net 1, 2, 4 112,648 201,444 Payable on equipment 6,168,407 14,434,420 Other receivables 1, 2 1,003,582 569,637 Current portion of long-term liabilities 3(13), 3(14), 5 7,692,869 5,579,916 Inventories, net 3(4) 14,873,183 11,445,852 Deferred income tax liabilities, current 35,051 10,703 Prepaid expenses 1,433,087 987,606 Other current liabilities 885,694 1,091,498 Deferred income tax assets, current 568,878 967,004 Total current liabilities 41,251,843 45,353,900 Restricted assets 22,075 29,963 Total current assets 91,079,226 95,164,634 Long-term liabilities Bonds payable 3(13) 12,892,708 - Funds and investments Long-term loans 3(14), 5 7,243,280 808,100 Financial assets at fair value through profit or loss, noncurrent 3(2) 154,486 81,720 Total long-term liabilities 20,135,988 808,100 Available-for-sale financial assets, noncurrent 3(5), 3(10) 20,780,504 30,599,913 Financial assets measured at cost, noncurrent 3(6), 3(10) 8,269,909 7,678,610 Other liabilities Long-term investments accounted for under the equity method 3(7), 3(10), 9(7) 8,289,369 11,835,105 Accrued pension liabilities 3,257,706 3,288,468 Prepayment for long-term investments 42,811 395,373 Deposits-in 14,672 20,455 Total funds and investments 37,537,079 50,590,721 Deferred income tax liabilities, noncurrent 34,805 13,888 Other liabilities-others 161,986 182,733 Property, plant and equipment 3(8), 3(10), 4, 5, 6 Total other liabilities 3,469,169 3,505,544 Land 2,320,726 1,584,356 Total liabilities 64,857,000 49,667,544 Buildings 26,845,820 21,123,448 Machinery and equipment 550,055,616 475,973,728 Capital 3(15), 3(16) Transportation equipment 71,285 69,508 Common stock 130,820,476 129,879,123 Furniture and fixtures 4,304,940 3,314,513 Capital collected in advance 7,210 - Leasehold improvements 833,293 54,077 Additional paid-in capital 3(7), 3(13), 3(16) Total cost 584,431,680 502,119,630 Premiums 44,492,851 44,203,728 Less : Accumulated depreciation (456,425,879) (425,885,988) Treasury stock transactions 404,492 29,472 Less : Accumulated impairment (3,150,337) (1,816,039) Change in equities of long-term investments 11,793 Add : Construction in progress and prepayments 17,855,856 40,004,767 Employee stock options 850,863 628,193 Property, plant and equipment, net 142,711,320 114,422,370 Stock options 638,835 - Retained earnings 3(7), 3(18) Intangible assets Legal reserve 3,442,856 1,064,881 Trademarks 187 - Unappropriated earnings 20,332,968 20,788,234 Goodwill 3(10) 52,564 15,234 Adjusting items in stockholders' equity 3(5), 3(7), 3(15), 3(17) Total intangible assets 52,751 15,234 Cumulative translation adjustment (1,784,113) (1,013,821) Unrealized gain or loss on financial instruments 16,039,898 27,192,225 Other assets Treasury stock (6,223,357) (6,733,733) Deferred charges 1,237,276 1,318,967 Total stockholders' equity of parent company 216,050,095 Deferred income tax assets, noncurrent 3,286,269 2,842,708 Other assets-others 3(9), 5 2,632,418 2,143,026 Minority interests 4,603,631 780,021 Total other assets 7,155,963 6,304,701 Total stockholders' equity 213,679,339 216,830,116 Total assets $ 278,536,339 $ 266,497,660 Total liabilities and stockholders' equity $ 278,536,339 $ 266,497,660 The accompanying notes are an integral part of the consolidated financial statements. 3 English Translation of Consolidated Financial Statements Originally Issued in Chinese UNITED MICROELECTRONICS CORPORATION AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF INCOME For the nine-month periods ended September 30, 2011 and 2010 (Expressed in Thousands of New Taiwan Dollars, Except for Earnings per Share) For the nine-month periods ended September 30, Notes 2011 2010 Operating revenues 4 Sales revenues $ 89,610,555 $ 89,605,204 Less : Sales returns and discounts (150,713) Net Sales 88,881,177 89,454,491 Other operating revenues 1,763,563 2,551,303 Net operating revenues 90,644,740 92,005,794 Operating costs 3(4), 3(16) Cost of goods sold (71,179,210) (64,338,766) Other operating costs (1,016,063) (1,134,015) Operating costs (72,195,273) (65,472,781) Gross profit 18,449,467 26,533,013 Unrealized intercompany profit (360) - Realized intercompany profit 360 51,009 Gross profit-net 18,449,467 26,584,022 Operating expenses 3(16) Sales and marketing expenses (1,949,928) General and administrative expenses (2,590,243) (2,579,824) Research and development expenses (7,007,769) (6,404,558) Subtotal (11,914,386) (10,934,310) Operating income 6,535,081 15,649,712 Non-operating income Interest revenue 153,757 107,002 Dividend income 1,714,488 1,344,034 Gain on disposal of property, plant and equipment 29,408 43,961 Gain on disposal of investments 4 1,389,999 1,191,324 Exchange gain, net 429,352 - Gain on valuation of financial assets 3(2) - 19,948 Gain on valuation of financial liabilities 3(12) 961,457 - Other income 807,249 625,175 Subtotal 5,485,710 3,331,444 Non-operating expenses Interest expense 3(8) (190,988) (2,293) Investment loss accounted for under the equity method, net 3(7) (273,377) (13,017) Loss on disposal of property, plant and equipment (5,411) Exchange loss, net - (134,298) Financial expenses (47,522) (53,856) Impairment loss 3(10) (1,956,721) (47,280) Loss on valuation of financial assets 3(2) (340,983) - Loss on valuation of financial liabilities 3(12) - (308,076) Other losses (41,134) (124,984) Subtotal (2,859,917) (689,215) Income from continuing operations before income tax 9,160,874 18,291,941 Income tax expense (876,679) (943,945) Income from continuing operations 8,284,195 17,347,996 Extraordinary gain 9(6) - 68,449 (the net amount after deducted tax expense 14,020 thousand) Net income $ 8,284,195 $ 17,416,445 Attributable to: Stockholders of the parent $ 9,629,498 $ 17,475,040 Minority interests (1,345,303) (58,595) Net income $ 8,284,195 $ 17,416,445 Pre-tax Post-tax Pre-tax Post-tax Earnings per share-basic (NTD) 3(19) Income from continuing operations $ 0.84 $ 0.77 $ 1.46 $ 1.39 Extraordinary gain - - 0.01 0.01 Net income attributable to stockholders of the parent $ 0.84 $ 0.77 $ 1.47 $ 1.40 Earnings per share-diluted (NTD) 3(19) Income from continuing operations $ 0.80 $ 0.73 $ 1.43 $ 1.36 Extraordinary gain - - 0.01 0.01 Net income attributable to stockholders of the parent $ 0.80 $ 0.73 $ 1.44 $ 1.37 The accompanying notes are an integral part of the consolidated financial statements. 4 English Translation of Consolidated Financial Statements Originally Issued in Chinese UNITED MICROELECTRONICS CORPORATION AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF CASH FLOWS For the nine-month periods ended September 30, 2011 and 2010 (Expressed in Thousands of New Taiwan Dollars) For the nine-month periods ended September 30, 2011 2010 Cash flows from operating activities: Net income attributable to stockholders of the parent $ 9,629,498 $ 17,475,040 Net loss attributable to minority interests (1,345,303) (58,595) Adjustments to reconcile net income(loss) to net cash provided by operating activities: Extraordinary gain - (82,469) Depreciation 23,628,492 22,890,012 Amortization 331,393 420,289 Bad debt expenses (reversal) 256,714 (16,974) Loss (Gain) on decline (recovery) in market value, scrap and obsolescence of inventories 1,119,520 (274,342) Cash dividends received under the equity method 305,369 48,753 Investment loss accounted for under the equity method 273,377 13,017 Loss (Gain) on valuation of financial assets and liabilities (620,474) 288,128 Impairment loss 1,956,721 47,280 Gain on disposal of investments (1,389,999) (1,191,324) Gain on disposal of property, plant and equipment (20,216) (38,550) Gain on disposal of non-current assets held for sale (1,353) - Gain on reacquisition of bonds (69,687) - Amortization of financial assets discounts - (7,253) Amortization of bond discounts 215,361 169,643 Amortization of administrative expenses from syndicated loans 2,899 - Exchange loss (gain) on financial assets and liabilities 75,140 (50,928) Exchange loss (gain) on long-term liabilities 230,978 (126,464) Exchange gain on disposal of non-current assets held for sale (767) - Amortization of deferred income (76,338) (114,875) Stock-based payment 639,848 466,036 Changes in assets and liabilities: Financial assets and liabilities at fair value through profit or loss (69,740) 470,608 Notes receivable and Accounts receivable 2,631,359 (3,580,664) Other receivables (313,837) (137,692) Inventories (2,763,944) (2,091,721) Prepaid expenses (543,991) (268,118) Deferred income tax assets and liabilities (92,560) (79,926) Notes and accounts payable (564,833) 1,509,035 Accrued expenses (2,687,042) 2,194,586 Other current liabilities 288,707 520,136 Accrued pension liabilities (38,517) 28,132 Other liabilities-others (15,468) 104,934 Net cash provided by operating activities 30,971,307 38,525,734 Cash flows from investing activities: Acquisition of financial assets at fair value through profit or loss (87,600) (72,000) Acquisition of available-for-sale financial assets - (232,095) Proceeds from disposal of available-for-sale financial assets 1,971,781 2,403,218 Acquisition of financial assets measured at cost (1,201,483) (591,506) Proceeds from disposal of financial assets measured at cost 411,654 229,131 Acquisition of long-term investments accounted for under the equity method (1,031,571) (222,315) Proceeds from disposal of long-term investments accounted for under the equity method - 157,734 Prepayment for long-term investments (42,811) (395,373) Proceeds from capital reduction and liquidation of investments 111,633 48,563 Net cash received from acqusition of subsidiaries 29,350 445,176 Net cash paid for disposal of subsidiaries (93,668) (169,602) Acquisition of minority interests (18,964) (265,240) Acquisition of property, plant and equipment (40,129,602) (39,769,175) Proceeds from disposal of property, plant and equipment 37,347 62,292 Proceeds from disposal of non-current assets held for sale 18,353 401,139 Increase in deferred charges (223,795) (331,950) Decrease (increase) in restricted assets 1,687 (29,963) Increase in other assets-others (22,892) (145,244) Net cash used in investing activities (40,270,581) (38,477,210) 5 English Translation of Consolidated Financial Statements Originally Issued in Chinese UNITED MICROELECTRONICS CORPORATION AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF CASH FLOWS For the nine-month periods ended September 30, 2011 and 2010 (Expressed in Thousands of New Taiwan Dollars) For the nine-month periods ended September 30, 2011 2010 (continued) Cash flows from financing activities: Increase in short-term loans $ 3,788,615 $ 4,005,105 Proceeds from long-term loans 5,424,000 300,000 Repayments of long-term loans (3,178,450) (22,300) Proceeds from bonds issued 14,423,000 - Bond issuance costs (60,818) - Redemption of bonds - (7,500,000) Reacquisition of bonds (804,302) - Cash dividends (14,015,701) (6,224,963) Exercise employee stock options 986,505 2,542 Treasury stock acquired - (4,843,588) Proceeds from disposal of treasury stock 14,306 21,245 Increase (decrease) in deposits-in (9,568) 5,385 Increase in minority stockholders 222,064 672,580 Net cash provided by (used in) financing activities 6,789,651 (13,583,994) Effect of exchange rate changes on cash and cash equivalents 1,271,466 310,910 Net decrease in cash and cash equivalents (1,238,157) (13,224,560) Cash and cash equivalents at beginning of period 51,271,105 66,152,960 Cash and cash equivalents at end of period $ 50,032,948 $ 52,928,400 Supplemental disclosures of cash flow information: Cash paid for interest $ 185,393 $ 211,954 Less: Cash paid for capitalized interest (52,556) (211,187) Cash paid for interest excluding capitalized interest $ 132,837 $ 767 Cash paid for income tax $ 1,332,534 $ 116,238 Investing activities partially paid by cash: Acquisition of property, plant and equipment $ 33,740,094 $ 48,717,279 Discount on property, plant and equipment (57,311) (1,592) Add: Payable at beginning of period 12,620,481 5,487,908 Less: Effect of disposal of subsidiaries (5,255) - Less: Payable at end of period (6,168,407) (14,434,420) Cash paid for acquiring property, plant and equipment $ 40,129,602 $ 39,769,175 The accompanying notes are an integral part of the consolidated financial statements. 6 UNITED MICROELECTRONICS CORPORATION AND SUBSIDIARIES NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS September 30, 2011 and 2010 (Expressed in Thousands of New Taiwan Dollars unless Otherwise Specified) United Microelectronics Corporation and the consolidated entities (the “Company”) has prepared the notes in conformity with the order VI-0960064020 issued by Financial Supervisory Commission, Executive Yuan as of November 15, 2007, which simplifies the disclosure requirement. According to this order, the Company is only required to disclose the differences of accounting policies between the latest annual audited consolidated financial statements and the current ones and to disclose the consolidated entities. The following items can be exempt from disclosures: i. History and organization; ii. Income tax; iii. Pension plan; iv. Summary of operation cost and expenses including salary, depreciation, depletion, and amortization; and v. Attachments pertaining to significant transactions, investments, and investments in Mainland China. 1. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES The consolidated financial statements were prepared in conformity with requirements of the order VI-0960064020 issued by Financial Supervisory Commission under the Executive Yuan, Guidelines Governing the Preparation of Financial Reports by Securities Issuers and accounting principles generally accepted in the Republic of China (R.O.C.). Significant accounting policies adopted in preparing the accompanying consolidated financial statements are those adopted in preparing the annual consolidated financial statements of 2010, except those stated below: General Descriptions of Reporting Entities a. Principles of Consolidation Investees in which United Microelectronics Corporation (UMC), directly or indirectly, holds more than 50% of voting rights are consolidated into UMC’s financial statements. (UMC and the consolidated entities are hereinafter referred to as “the Company”.) Transactions between consolidated entities are eliminated in the consolidated financial statements. The difference between the acquisition cost and the net equity of a subsidiary as of the acquisition date was amortized, and goodwill arising from new acquisitions is analyzed and accounted for under the R.O.C. Statement of Financial Accounting Standard (R.O.C. SFAS) No. 25, “Business Combination – Accounting Treatment under Purchase Method” (R.O.C. SFAS 25), in which goodwill is not subject to amortization. 7 b. The consolidated entities are as follows : As of September 30, 2011 Investor Subsidiary Business nature Percentage of ownership (%) UMC UMC GROUP (USA) (UMC-USA) IC Sales 100.00 UMC UNITED MICROELECTRONICS (EUROPE) B.V. (UME BV) Market development 100.00 UMC UMC CAPITAL CORP. Investment holding 100.00 UMC GREEN EARTH LIMITED Investment holding 100.00 UMC TLC CAPITAL CO., LTD. (TLC) New business investment 100.00 UMC UMC NEW BUSINESS INVESTMENT CORP. (NBI) Investment holding 100.00 UMC UMC INVESTMENT (SAMOA) LIMITED Investment holding 100.00 UMC FORTUNE VENTURE CAPITAL CORP. (FORTUNE) Consulting and planning for investment in new business 100.00 UMC UMC JAPAN (UMCJ) Sales and manufacturing of integrated circuits 100.00 UMC NEXPOWER TECHNOLOGY CORP. (NEXPOWER) Sales and manufacturing of solar power batteries 44.16 FORTUNE UNITRUTH INVESTMENT CORP. (UNITRUTH) Investment holding 100.00 FORTUNE NEXPOWER Sales and manufacturing of solar power batteries 5.05 FORTUNE TOPCELL SOLAR INTERNATIONAL CO., LTD. (TOPCELL) Solar power cell manufacturing and sale 1.36 UNITRUTH NEXPOWER Sales and manufacturing of solar power batteries 2.25 UNITRUTH TOPCELL Solar power cell manufacturing and sale 0.45 UMC CAPITAL CORP. UMC CAPITAL (USA) Investment holding 100.00 UMC CAPITAL CORP. ECP VITA LTD. Insurance 100.00 TLC SOARING CAPITAL CORP. Investment holding 100.00 TLC NEXPOWER Sales and manufacturing of solar power batteries 5.87 TLC TOPCELL Solar power cell manufacturing and sale 1.36 SOARING CAPITAL CORP. UNITRUTH ADVISOR (SHANGHAI) CO., LTD. Investment holding and advisory 100.00 NBI GREEN FIELD (SAMOA) LIMITED Investment holding 100.00 NBI TERA ENERGY DEVELOPMENT CO., LTD. Energy Technical Services 100.00 8 NBI EVERRICH ENERGY CORP. (EVERRICH) Solar engineering integrated design services 91.04 NBI WAVETEK MICROELECTRONICS CORPORATION (WAVETEK) GaAs Foundry service 72.16 NBI UNISTARS CORP. (UNISTARS) High brightness LED packages 65.63 NBI UNITED LIGHTING OPTO-ELECTRONIC INC. (UNITED LIGHTING) (NOTE A) LED lighting manufacturing and sale 55.25 NBI TOPCELL Solar power cell manufacturing and sale 51.05 UNITED LIGHTING UNITED LIGHTING OPTO-ELECTRONIC INVESTMENT (HK) LIMITED Investment holding 100.00 UNITED LIGHTING POWER LIGHT INVESTMENTS LIMITED (POWER LIGHT (SAMOA)) Investment holding 100.00 POWER LIGHT (SAMOA) BAO LIN (SHANDONG) GUANG DIAN KE JI YOU XIAN GONGSI LED lighting manufacturing and sale 100.00 WAVETEK WAVETEK MICROELECTRONICS INVESTMENT (HK) LIMITED Investment holding 100.00 EVERRICH EVERRICH ENERGY INVESTMENT (HK) LIMITED (EVERRICH-HK) Investment holding 100.00 EVERRICH SMART ENERGY ENTERPRISES LIMITED (SMART ENERGY) Investment holding 100.00 EVERRICH-HK EVERRICH (SHANDONG) ENERGY CO., LTD. Solar engineering integrated design services 100.00 SMART ENERGY SMART ENERGY SHANDONG CORPORATION Solar engineering integrated design services 100.00 GREEN FIELD (SAMOA) LIMITED NEW BUSINESS REALTY (SAMOA) LIMITED Investment holding 100.00 NEXPOWER NEWENERGY HOLDING LIMITED Investment holding 100.00 NEXPOWER NPT HOLDING LIMITED Investment holding 100.00 NEWENERGY HOLDING LIMITED FUTUREPOWER HOLDING LIMITED Investment holding 100.00 FUTUREPOWER HOLDING LIMITED NEXPOWER (SHANDONG) ENERGY CO., LTD. Sales and manufacturing of photovoltaic batteries and photovoltaic modules 100.00 NPT HOLDING LIMITED NLL HOLDING LIMITED Investment holding 100.00 9 As of September 30, 2010 Investor Subsidiary Business nature Percentage of ownership (%) UMC UMC-USA IC Sales 100.00 UMC UME BV Market development 100.00 UMC UMC CAPITAL CORP. Investment holding 100.00 UMC UNITED MICROELECTRONICS CORP. (SAMOA) (UMC SAMOA) (NOTE B) Investment holding 100.00 UMC TLC New business investment 100.00 UMC NBI Investment holding 100.00 UMC ALPHA WISDOM LIMITED (AWL) (NOTE C) Investment holding 100.00 UMC GREEN EARTH LIMITED Investment holding 100.00 UMC FORTUNE Consulting and planning for investment in new business 99.99 UMC UMCJ Sales and manufacturing of integrated circuits 55.56 FORTUNE UNITRUTH Investment holding 100.00 FORTUNE MOS ART PACK CORP. (MAP) (NOTE D) IC Packaging 54.72 UNITRUTH MAP IC Packaging 14.85 UMC CAPITAL CORP. UMC CAPITAL (USA) Investment holding 100.00 UMC CAPITAL CORP. ECP VITA LTD. Insurance 100.00 TLC SOARING CAPITAL CORP. Investment holding 100.00 SOARING CAPITAL CORP. UNITRUTH ADVISOR (SHANGHAI) CO., LTD. Investment holding and advisory 100.00 NBI UNITED LIGHTING OPTO-ELECTRONIC INC. (UNITED LIGHTING) Sales and manufacturing of LED lighting 95.54 NBI EVERRICH Solar engineering integrated design services 92.25 NBI UNISTARS High brightness LED packages 65.63 NBI TOPCELL Sales and manufacturing of solar cell 57.00 UNITED LIGHTING UNITED LIGHTING OPTO-ELECTRONIC INVESTMENT (HK) LIMITED Investment holding 100.00 EVERRICH EVERRICH – HK Investment holding 100.00 EVERRICH–HK EVERRICH (SHANDONG) ENERGY CO., LTD. Solar engineering integrated design services 100.00 AWL UMCJ Sales and manufacturing of integrated circuits 44.44 10 Note A: On April 1, 2011, UNITED LIGHTING merged with POWER LIGHT TECH CO., LTD. (
